      Case 5:19-cv-00286-JKP-ESC Document 144 Filed 02/26/21 Page 1 of 14




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


 EJ LEJEUNE, individually and on behalf of all others         Case No. 5:19-CV-00286-JKP-ESC
 similarly situated,

 v.

 COBRA ACQUISITIONS LLC; ESPADA
 LOGISTICS AND SECURITY GROUP, LLC;
 ESPADA CARIBBEAN LLC; JAMES JORRIE; and
 JENNIFER GAY JORRIE



      JOINT ADVISORY REGARDING REPRESENTATIVE DISCOVERY ISSUES

        Pursuant to the Court’s Order (ECF No. 143), the Parties conferred relating the issues raised

in Plaintiffs’ Motion for Protective Order (ECF No. 142).

        Issue 1:        The Size of the Representative Scope (Resolved)

        After conferring amongst themselves, the Parties have agreed to a total sample size of 40

individuals, inclusive of the Named Plaintiff and those 8 individuals who provided written declarations

in support of Plaintiff’s Motion for Conditional Certification. Specifically, Plaintiff is to choose 20

opt-in plaintiffs, Cobra Acquisitions LLC to choose 10 opt-in Plaintiffs, and Espada Defendants to

choose the remaining 10 plaintiffs. The Parties agree Cobra will include the 8 declarants in its allotment

of opt-in plaintiffs so long as Plaintiffs and the Espada Defendants collectively select at least 9

additional medic personnel as part of the sample, with Espada agreeing to select 3 of the 9. Each of

the 40 plaintiffs will be receive and may serve discovery.




                                                    1
      Case 5:19-cv-00286-JKP-ESC Document 144 Filed 02/26/21 Page 2 of 14




        Issue 2:          The Amount of Written Discovery to be Served (Court-Intervention
                          Needed)

        Despite conferring amongst themselves, the Parties have been unable to resolve the issue of

exactly how many written discovery requests each opt-in Plaintiff will be subject to. The parties’

positions are as follows:

                 A. Plaintiff’s Position

        Plaintiff’s position is that the Court should limit written discovery served upon each opt-in

Plaintiff to a total of 8 interrogatories written in plain English and 10 document requests for all

Defendants. See ECF No. 142 at 5. Federal Rule of Civil Procedure 26 states that “the court must limit

the frequency or extent of discovery” if it determines that: (1) the discovery south is unreasonably

cumulative or duplicative, or can be obtained from some other source that is more convenient, less

burdensome, or less expensive; or (b) the discovery is not proportional to the need of the case,

considering . . . the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(2)(C).

        Allowing both Cobra and the Espada Defendants the allotment of interrogatories and

document requests provided for by the Federal Rules would subject these opt-in plaintiffs to an undue

burden and would not be proportional to the needs of the case. For instance, even assuming Cobra

and the Espada Defendants each serve the opt-in Plaintiffs with 25 document requests and 13

interrogatories each,1 this would result in a grand total of 2,000 document requests and 1,040

interrogatories to be answered by the opt-in Plaintiffs collectively.




1These numbers come from Cobra’s first written discovery propounded that are attached as Exhibit A to Plaintiff’s
Motion for a Protective Order. See ECF No. 142-1. We are unaware of the exact number of requests/interrogatories the
Espada Defendants aim to serve.


                                                         2
      Case 5:19-cv-00286-JKP-ESC Document 144 Filed 02/26/21 Page 3 of 14




        This discovery is not only burdensome, but nonproportional given Defendants (either Cobra

or the Espada Defendants) have unrestricted access to the majority of discovery they purport to seek

from Plaintiffs, such as job locations, schedules, compensation rates, dates of employment, chain of

supervision, and positions held. See Valdez v. Superior Energy Svcs, Inc., Nos. 2:15-cv-144, 2:15-cv-374,

2017 WL 357824, at *2 (S.D. Tex. Aug. 9, 2017) (“[The employer-defendants] claim[] they ‘must obtain

the specific information requested in the interrogatories from the Plaintiffs regarding their claimed

hours worked and locations worked to understand and evaluate Plaintiffs’ damages claims.’ Yet

Defendants also inform the Court that they have already ‘voluntarily produced the payroll and

personnel files of all or substantially all of the named Plaintiffs and opt-in Plaintiffs, information which

it is reasonable to infer will allow Defendants to assess the viability of Plaintiffs’ damages claims.”);

Goodman v. Burlington Coat Factory Warehouse Corp., 292 F.R.D. 230, 234 (D.N.J. 2013). Moreover, given

that no white-collar defenses can apply here because Plaintiffs were paid a day-rate, day-to-day job

duties of Plaintiffs (including any supervisory duties, if any) are not as important issues as they could

be in an exemption-misclassification case where job duties are key to an overtime exemption. See Hewitt

v. Helix Energy Solutions Group, Inc., 983 F.3d 789, 797 (5th Cir. 2020) (salary basis test not met where a

plaintiff is paid with a day rate). Moreover, responding to even a set of 25 document requests to a

single opt-in plaintiff results in hours spent by Plaintiffs’ Counsel preparing a response. See, e.g., In re

U.S. Fin. Sec. Litig., 74 F.R.D. 497, 497-98 (S.D. Cal. 1975) (estimating cost of discovery using 10

minutes to answer each Interrogatory). Simply stated, there is no need to waste time and energy for

Plaintiffs to prepare and sort through an undue number of identical discovery requests and responses

to the remaining class members.

        The amount in controversy also weighs in favor a numerical limit. In this regard, Defendants

have represented previously that the damages in this case, assuming Plaintiffs are correct (which they

deny), are in the low six-figures. While Plaintiffs disagree and believe the amount in controversy is



                                                     3
      Case 5:19-cv-00286-JKP-ESC Document 144 Filed 02/26/21 Page 4 of 14




larger, back FLSA wages for the opt-in Plaintiffs appear to be just slightly under seven figures using

payroll data produced previously in the case.2 Allowing written discovery that will have significant

transaction costs well into the six-figures for both sides is not an efficient use of resources.

         Given the significant concessions by Plaintiffs with respect to the number of Plaintiffs

Certainly, Plaintiffs are not arguing that this representative sample should not be subject to any written

discovery. However, there should be a numerical limit and we submit 8 interrogatories in plain English

and 10 document requests for the Defendants cumulatively is more than sufficient to meet the needs

of this case. See, e.g., Alverson v. BL Restaurant Operations LLC, No. 16 Civ. 849, ECF No. 127 (W. D.

Tex. Aug. 24, 2018) (limiting written discovery to 8 interrogatories and 10 document requests).

                  B. Cobra’s Position

    Pursuant to the Court’s February 22, 2021 Order Setting Hearing [# 143], Cobra Acquisitions

LLC (“Cobra”), sets forth its position in this Joint Advisory regarding issues raised in Plaintiffs’

Motion for a Protective Order Related to Opt-In Discovery [#142].

                           1. Background

    Cobra was contracted to repair the Puerto Rican electrical infrastructure that was severely damaged

by Hurricane Irma and Maria. Espada was contracted by Cobra entities to provide security personnel

and paramedics in connection with the work Cobra entities were performing in Puerto Rico. Plaintiffs

represent a class of the security personnel and paramedics who contend they were jointly employed

by Cobra and Espada, bring claims under the Fair Labor Standards Act (the “FLSA”), and seek to

represent a Rule 23 class under the Puerto Rico Wage Payment Statute (the “PRWPS”). Specifically,

Plaintiffs allege that they were misclassified as independent contractors under the FLSA and that

Defendants failed to comply with the PRWPS by 1) making illegal deductions from wages; 2) not



2This estimation is of course subject to the continued production of payroll data. Moreover this payroll data was
produced prior to the end of the opt-in period.


                                                           4
      Case 5:19-cv-00286-JKP-ESC Document 144 Filed 02/26/21 Page 5 of 14




paying for all hours worked in intervals of 15 days; 3) not paying severance required by the PRWPS;

4) failing to pay minimum wage; 5) failing to pay overtime for time worked in excess of 8 hours per

day; 6) failing to provide required meal breaks; and 7) failing to pay “Christmas Bonuses”. See Pl.’s

Am. Compl. ¶ 97-111. Cobra contends it did not employ the class members, but rather that they were

independent contractors provided by Espada. Cobra and the Espada Defendants are represented by

separate counsel and have pled different affirmative defenses.

           On July 31, 2020, the Court conditionally certified a collective action of “all individuals

engaged by Espada to provide services to Cobra in Puerto Rico between January 21, 2018 and the

present who were paid a day-rate.” See #102 at 2. Plaintiffs’ motion for conditional certification was

supported by 9 declarations – 1 from Plaintiff and 8 from opt-ins. Following the conditional

certification, notice was sent to putative class members. By order of the Court, the notice advised

recipients that they “may be required to actively participate in this lawsuit by responding to discovery

requests, sitting for a deposition, and/or testifying at a trial that would be held in San Antonio, Texas.”

See id. at 4. The notice period has since closed and 333 consents were filed. Plaintiffs contend that 59

consents were duplicates and the total number of opt-ins is 275.

           On December 1, 2020, Cobra served discovery on Plaintiffs consisting of 13 interrogatories

and 25 requests for production. On February 4, 2021 Plaintiffs served discovery on Cobra consisting

of 12 interrogatories and 39 requests for production. The parties have since agreed to limit discovery

to a Representative Class comprised of 40 Opt-in Plaintiffs.

           A dispute remains over Plaintiffs’ request to collectively limit Defendants’ ability to conduct

written discovery to a total of 8 interrogatories and 10 requests for production. It is Cobra’s position

that the Court should not impose arbitrary limitations on the number of interrogatories and document

requests that may be served on the representative sample of 40 opt-in plaintiffs agreed to by the

parties.



                                                     5
     Case 5:19-cv-00286-JKP-ESC Document 144 Filed 02/26/21 Page 6 of 14




                       2. Legal Standard

       “Parties may obtain discovery regarding any nonprivileged matter that is relevant to any party’s

claim or defense and proportional to the needs of the case, considering the importance of the issues

at stake in the action, the amount in controversy, the parties' relative access to relevant information,

the parties' resources, the importance of the discovery in resolving the issues, and whether the burden

or expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). “A party

resisting discovery must show how the requested discovery is overly broad, unduly burdensome, or

oppressive by submitting affidavits or offering evidence revealing the nature of the burden.” English

v. Tex. Farm Bureau Bus. Corp., 462 F. Supp. 3d 667, 669 (W.D. Tex. 2020) (citation omitted).

                       3. The Court Should Permit Full Written Discovery As To The
                          Representative Class

       The parties have agreed to reciprocal discovery as to the Representative Class, meaning that

defendants and members of the Representative Class may serve discovery on each other. However,

Plaintiffs request that Defendants collectively not be permitted to serve more than 8 interrogatories

and 10 document requests on each such plaintiff and that no such limitation be imposed on Plaintiffs.

Plaintiffs request would effectively limit Cobra to 4 interrogatories and 5 document requests per

Representative Class member (assuming the requests were divided equally among Cobra and the

Espada Defendants). Plaintiffs’ request should be denied as it would severally prejudice Cobra by

preventing it from conducting the discovery necessary to rebut the testimony contained in the 9

declarations filed in support of conditional certification, move to decertify the FLSA class, oppose the

certification of the Rule 23 class, and rebut the FLSA misclassification claims and seven claims brought

under the PRWPS involving overtime, meal periods, bonuses, severance and pay deductions.

       Plaintiffs bear the burden of showing how full written discovery on a small portion of putative

class members—and a small number overall—is “overly broad, unduly burdensome, or oppressive by


                                                   6
      Case 5:19-cv-00286-JKP-ESC Document 144 Filed 02/26/21 Page 7 of 14




submitting affidavits or offering evidence revealing the nature of the burden.” See id. They have

made no such showing and therefore are not entitled to a protective order limiting defendants’

discovery rights beyond the limitations set forth in the federal and local rules of civil procedure. In

any event, it should not be particularly burdensome for any plaintiff to provide the information

requested by Cobra in the discovery it propounded, which is highly relevant to the claims and defenses

in this lawsuit.

        Cobra has served 13 interrogatories and 25 document requests on the Representative Class.

See Ex. A to Mot. [#142-1]. The 13 interrogatories ask each Representative Class member to identify

relevant witnesses (Nos. 1–3, 5–8), their dates of work (No. 4), and other legal actions to which they

have been a party (No. 9); provide information about the amounts and types of compensation they

received from Espada (Nos. 11–12); and limited information about their operations as contractors

(Nos. 12–13). The 25 document requests seek documents along similar lines, namely documents used

or identified by the plaintiffs during discovery (Nos. 1–2); witness statements (No. 3); documents

concerning relevant communications (Nos. 4–11), their services to a defendant (including the conduct

alleged in the complaint and their job duties) (Nos. 12–18, 25), their operations as contractors or

employees (Nos. 19–22); and documents exchanged with a defendant (Nos. 23 and 24).

        Full written discovery of the claims of 14% of putative class members is consistent with

discovery practice in this district and around the country, including cases cited by Plaintiffs in support

of their motion for a protective order [#142] (the “Motion”). See Mot. at 4; see also English, 462 F.

Supp. 3d at 673 (W.D. Tex. 2020) (authorizing “full discovery” from 3 named plaintiffs and 21.43%

of 140 opt-in plaintiffs); Nelson v. Am. Standard, Inc., Nos. 2:07-cv-10-TJW-CE & 2:08-cv-390-TJW-

CE, 2009 WL 4730166, at *3 (E.D. Tex. Dec. 4, 2009) (authorizing “full discovery” from 2 named

plaintiffs and 91 opt-in plaintiffs); Halleen v. Belk, Inc., No. 4:16-cv-00055, 2017 WL 1495085, at *1–2

(E.D. Tex. Apr. 26, 2017) (authorizing “full discovery” from 14% of 179 opt-in plaintiffs); Winkler v.



                                                    7
      Case 5:19-cv-00286-JKP-ESC Document 144 Filed 02/26/21 Page 8 of 14




Sunbelt Rentals, Inc., No. 3:12-cv-3789-B, 2014 WL 12596498, at *1–5 (N.D. Tex. July 10, 2014)

(authorizing written discovery as to 67% of 164 opt-in plaintiffs); Smith v. Family Video Movie Club, Inc.,

No. 11 C 1773, 2012 WL 4464887, at *3 (N.D. Ill. Sept. 27, 2012) (authorizing written discovery as to

20% of 828 opt-in plaintiffs); Strauch v. Computer Sciences Corp., No. 3:14-cv-956(JBA), 2015 WL 540911,

at *3 (D. Conn. Feb. 10, 2015) (authorizing written discovery from 40% of 80 opt-in plaintiffs); Elliott

v. Schlumberger Tech. Corp., No. 3:13-cv-79, 2015 WL 13740759, at *5 (D.N.D. June 10, 2015) (same as

to 35 of approximately 145 plaintiffs).

        Ignoring that “full discovery” of a comparable proportion of opt-in plaintiffs was authorized

in English, Nelson, Halleen, and elsewhere, Plaintiffs point the Court to Alverson v. BL Rest. Ops. LLC,

No. 5:16-cv-00849-OLG, Slip Op. [#127] at 2 (W.D. Tex. Aug. 24, 2018). In Alverson, the court

permitted the lone defendant to serve 8 interrogatories on 170 opt-in plaintiffs (resulting in 1,360 total

interrogatories), a far larger number of plaintiffs than will participate in discovery in this lawsuit. See

id. Furthermore, Alverson contained no disputes over misclassification of workers as independent

contractors and no joint employment issues, and did not seek to represent a Rule 23 class, or state law

claims alleging unpaid overtime, meal periods, bonuses, severance and improper pay deductions. See

generally id. The Alverson defendant therefore had no need to take discovery of facts relevant to joint

employment or independent contractor status or various state law claims. By contrast, discovery of

such facts is central to Cobra’s defenses to Plaintiffs’ claims and to the question of whether this lawsuit

should proceed as a collective and class action against Cobra. See Cobra’ Ans. to Pl.’s Am. Compl.

[#91]. Furthermore, because there was only one defendant in Alverson, the 8 interrogatories were not

split among two groups of Defendants (as Plaintiff proposed by Plaintiff here), and the Court did not

need to consider how the defenses of multiple defendants may differ from one another and how those

differences may require discovery into different facts. Accordingly, Alverson is readily distinguishable

and not a useful comparator.



                                                    8
      Case 5:19-cv-00286-JKP-ESC Document 144 Filed 02/26/21 Page 9 of 14




        Finally, it should be noted that by order of this Court, the notice sent to putative class members

advised them that they “may be required to actively participate in this lawsuit by responding to

discovery requests, sitting for a deposition, and/or testifying at a trial that would be held in San

Antonio, Texas.” See id. at 4. Thus, each plaintiff joined this lawsuit aware that he or she may be

required to participate in discovery, further supporting their full participation. See Gandhi v. Dell Inc.,

No. A-08-CA-248-JRN, 2010 WL 11506555, at *7 (W.D. Tex. July 28, 2010) (“This voluntary action

should put any potential plaintiffs on notice that, while they are joining a collective action, they are

nevertheless becoming plaintiffs in a lawsuit. Responding to reasonable discovery requests is not a

burdensome drain on the collective Plaintiffs' resources.”); Daniel v. Quail Int’l, Inc., No. 3:07-cv-53

(CDL), 2010 WL 55941, at *1 (M.D. Ga. Jan. 5, 2010) (authorizing discovery from 39 plaintiffs –

“Plaintiffs were all on notice that if they chose to opt in to this action they may be required to

participate in depositions, provide written responses, and/or testify in Court in support of their

claims.” (internal quotation marks and citation omitted)); Hernandez v. Starbucks Coffee Co., No. 09-

60073, 2011 WL 2729076, at *1 (S.D. Fla. June 22, 2011) (authorizing written discovery authorized

from 732 plaintiffs while noting that the “notice included the information that any individual who

chose to opt-in to the litigation might have to participate in discovery”); Renfro v. Spartan Computer

Servs., Inc., No. 06-2284-KHV-DJW, 2008 WL 474253, at *1–2 (D. Kan. Feb. 19, 2008) (“Each plaintiff

filed a consent, which put them on notice that they might be expected to comply with discovery

requests. Plaintiffs cannot now rely on conclusory statements that such requests are unduly

burdensome to avoid such compliance.”).

        Accordingly, Cobra requests that the Court deny Plaintiffs’ request to limit written discovery

served on the Representative Class beyond those imposed by the Federal Rules of Civil Procedure.




                                                    9
     Case 5:19-cv-00286-JKP-ESC Document 144 Filed 02/26/21 Page 10 of 14




                C. Espada Defendants’ Position

        Plaintiffs’ request to limit discovery is both premature and unconvincing. Espada Logistics

and Security Group, LLC; Espada Caribbean LLC; James Jorrie; and Jennifer Gay Jorrie (collectively,

the “Espada Defendants”) have served no discovery requests to date. Plaintiffs have provided no

compelling reason to prospectively limit the Espada Defendants’ right to propound discovery requests

as permitted by the Rules, especially because all four Espada Defendants have already agreed to

propound combined discovery requests to the discovery plaintiffs, thereby already reducing the

maximum number of requests by a factor of four. The Espada Defendants respectfully request that

the Court impose no advance discovery constraints on the theory that what the Espada Defendants

eventually choose to serve might be too voluminous. Given the facts and posture of this case, a

prospective limitation is not warranted.

        First, Plaintiffs correctly note that the Court must limit discovery if “the discovery sought is

unreasonably cumulative or duplicative, or can be obtained from some other source that is more

convenient, less burdensome, or less expensive; (ii) the party seeking discovery has had ample

opportunity to obtain the information by discovery in the action; or (iii) the proposed discovery is outside

the scope permitted by Rule 26(b)(1).” Fed. R. Civ. P. 26(b)(2)(C) (emphasis added). As the highlighted

passages demonstrate, Rule 26(b)(2) applies to discovery requests that have already been served. It

does not justify prospectively limiting a party’s discovery based on the mere possibility that it may be

burdensome, cumulative, or overbroad. This is further evidence that Plaintiffs’ request is premature.

        The same reasoning applies to Plaintiffs’ argument that the number of requests could be overly

burdensome and disproportionate to the needs of the case. This contention is based on assumptions

about the number of requests Plaintiffs may receive. The Espada Defendants do not intend to

overburden the discovery plaintiffs with requests; however, they are entitled to explore Plaintiffs’

claims. Also, no party yet knows exactly what the parties’ first sets of discovery requests will reveal or



                                                    10
      Case 5:19-cv-00286-JKP-ESC Document 144 Filed 02/26/21 Page 11 of 14




whether follow-up discovery will be required. As to purported disproportionality, Plaintiffs argue that

“Defendants have unrestricted access to the majority of discovery they purport to seek from

Plaintiffs.” However, this argument plainly does not apply to the Espada Defendants since they have

sought no discovery to date. Nor does the Court need to venture a guess as to what the Espada

Defendants may or may not seek. Again, if Plaintiffs believe that the requests the Espada Defendants

ultimately serve are unduly burdensome or disproportionate, the Court can evaluate those claims and

impose limitations as needed.

         Plaintiffs also base their argument on assumptions about what discovery will reveal. For

instance, they contend that “no white collar defenses can apply here because Plaintiffs were paid a day

rate.” This is a legal conclusion that cannot be made until discovery is conducted. See Hewitt, 983 F.3d

at 794 (noting that “an employer can pay a daily rate under § 541.604(b) and still satisfy the salary basis

test of § 541.602” under certain circumstances).3 They also fail to note that the question whether

Plaintiffs were employees or independent contractors will need to be investigated. Plus, in addition to

merits-based discovery, the Espada Defendants also will need to investigate differences between

Plaintiffs in order to determine whether to move to decertify the class.

         Furthermore, neither the amount in controversy nor the effect of discovery on Plaintiffs’

counsel favors limiting discovery at this point. For one thing, the FLSA allows for the recovery of

attorneys’ fees, so it is difficult to see why Plaintiffs’ counsel would be prejudiced by fully investigating

the merits of Plaintiffs’ claims. And the case Plaintiffs cite for the proposition that answering discovery

will be unduly burdensome for their counsel is 45 years old and does not account for modern

technology, which should allow Plaintiffs’ counsel significant advantages over attorneys from

generations past. More importantly, though, Plaintiffs have conflated the effect of discovery on the


3Additionally, the dissenting judge in Hewitt, which overturned a different opinion by the same panel, called for an en
banc rehearing. The parties finished briefing this issue on February 15, 2021, and the Fifth Circuit has not yet determined
whether to rehear the case.


                                                            11
     Case 5:19-cv-00286-JKP-ESC Document 144 Filed 02/26/21 Page 12 of 14




discovery plaintiffs themselves and the effect on their counsel, and they have provided no basis for

considering the latter.

        Finally, Plaintiffs cite Alverson v. BL Restaurant Operations, LLC in support of their position, but

Alverson was a very different case. No. 5:16-cv-849-OLG, Order, ECF No. 127 (W.D. Tex. Aug. 24,

2018) First, there were 170 discovery plaintiffs in Alverson, more than four times the number the parties

have agreed to here. The sheer volume of discovery in Alverson supplied a justification for limiting the

interrogatories that is lacking in this case. Moreover, Alverson involved entirely different facts and

FLSA provisions. It was a “tip credit” case about whether the defendant failed to pay violated the

FLSA’s regulations governing payment of tipped employees. Alverson, No. 5:16-cv-849-OLG, 2nd Am.

Compl., ECF No. 130 (W.D. Tex. Oct. 1, 2018). This is an unpaid overtime case that also involves an

allegation of independent contractor misclassification, so it implicates a completely different, and

broader, set of issues. Furthermore, there was only one defendant in Alverson. Here, there are five.

Limiting the Defendants to eight interrogatories and ten requests for production would limit

proportionally limit each of Defendants to less than two interrogatories and two document requests.

This is plainly too restrictive. Again, the Espada Defendants have agreed to send a single set of

interrogatories and a single set of requests for production to each of the discovery plaintiffs (exclusive

of any follow-up requests that may be required later in the case depending on the plaintiffs’ answers

and any deposition testimony that may be elicited). No other limitation, however, is appropriate.




                                                    12
    Case 5:19-cv-00286-JKP-ESC Document 144 Filed 02/26/21 Page 13 of 14




Dated: February 26, 2021
                                   Respectfully submitted,


                                   By: /s/ Joseph A. Fitapelli

                                       Richard J. (Rex) Burch
                                       State Bar No. 24001807
                                       BRUCKNER BURCH PLLC
                                       8 Greenway Plaza, Suite 1500
                                       Houston, Texas 77046
                                       713-877-8788 – Telephone
                                       710-877-8065 – Facsimile
                                       rburch@brucknerburch.com

                                       Joseph A. Fitapelli, admitted pro hac vice
                                       Armando A. Ortiz, admitted pro hac vice
                                       FITAPELLI & SCHAFFER, LLP
                                       28 Liberty Street, 30th Floor
                                       New York, New York 10005
                                       212-300-0375 – Telephone
                                       212-481-1333 – Facsimile
                                       jfitapelli@fslawfirm.com
                                       aortiz@fslawfirm.com

                                       Michael A. Josephson
                                       State Bar No. 24014780
                                       Richard M. Schreiber
                                       State Bar No. 24056278
                                       Andrew W. Dunlap
                                       State Bar No. 24078444
                                       JOSEPHSON DUNLAP, LLP
                                       11 Greenway Plaza, Suite 3050
                                       Houston, Texas 77046
                                       713-352-1100 – Telephone
                                       713-352-3300 – Facsimile
                                       mjosephson@mybackwages.com
                                       rschreiber@mybackwages.com
                                       adunlap@mybackwages.com



                                       ATTORNEYS FOR PLAINTIFFS           AND       PUTATIVE
                                       CLASS MEMBERS




                                     13
    Case 5:19-cv-00286-JKP-ESC Document 144 Filed 02/26/21 Page 14 of 14




                              CERTIFICATE OF SERVICE

       I served a copy of this document on all counsel of record via the Court’s ECF system on

February 26, 2021.


                                              /s/ Joseph A. Fitapelli
                                               Joseph A. Fitapelli




                                             14
